Citation Nr: 9912526	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  96-40 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for status post right 
knee ligamentous reconstructive surgery, currently evaluated 
as 30 percent disabling.  

2.  Entitlement to an increased rating for lumbosacral strain 
with radiation of pain to the right hip, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from July 1991 to 
February 1996.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a June 1996 rating action in which the RO, among other 
things, granted service connection for a right knee 
disability and a low back disability.  At that time, the 
right knee was evaluated as 20 percent disabling, and the low 
back as noncompensably disabling.  These evaluations were 
made effective from February 1996.  The veteran expressed his 
disagreement with these decisions in a written statement 
received at the RO in July 1996.  In August 1996, a statement 
of the case was issued, and later that month a substantive 
appeal was received.  In November 1996, a hearing at which 
the veteran testified was conducted at the RO and, in an 
April 1997 rating action, the disability rating for the right 
knee was increased to 30 percent, and the rating for the low 
back was increased to 10 percent.  These ratings were made 
effective from February 1996.  Later that month, a 
supplemental statement of the case was issued, and the case 
was eventually forwarded to the Board in Washington, DC.  

In addition to the foregoing, the Board notes that the 
veteran's original appeal included a claim for service 
connection for peptic ulcer disease, and service connection 
for the residuals of decompressive illness.  The veteran, 
however, was granted service connection for the residuals of 
his decompressive illness in the previously mentioned April 
1997 rating action and, in a statement dated in March 1999, 
he advised that he was withdrawing his claim for service 
connection for peptic ulcer disease.  Accordingly, the only 
issues remaining for the Board's consideration are those set 
out on the front page of this document.  


REMAND

In this case, the only post-service medical evidence 
associated with the claims file consists of the reports of 
examinations conducted for VA purposes that were obtained in 
connection with the veteran's original claims.  These 
examinations took place in 1996 and, as to the low back, 
revealed that the veteran complained of pain and tenderness.  
It was also shown that, while the veteran exhibited full 
range of motion of the low back, there was pain at the 
extremes in all directions.  As to the knee, the examination 
report revealed full range of motion, but what was described 
as an extremely unstable patella, which could nearly be 
dislocated.  The veteran complained that his knee disability 
prevented him from walking any meaningful distance, and that 
it frequently would give out and swell.  

The foregoing findings notwithstanding, it must also be 
observed that these examination reports do not reflect that 
any specific consideration was given to the decision entered 
by the U.S. Court of Appeals for Veterans Claims (known as 
the U.S. Court of Veterans Appeals prior to March 1, 1999) in 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  In DeLuca, the Court 
stressed that, in evaluating disability in a joint, VA has a 
duty to determine whether the joint in question exhibits 
weakened movement, excess fatigability, or incoordination, 
and whether pain could significantly limit functional ability 
during flare-ups or when the joint is used repeatedly over a 
period of time.  The Court indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  See DeLuca, supra, at 206.


In another decision, the Court has reemphasized its DeLuca 
holding:

    Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in making 
its rating determination.  Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991).  The Board is required 
to provide a statement of its reasons and bases 
with respect to that aspect of the determination 
as well.  Ibid (citing Gilbert, 1 Vet.App. at 58).  
Although section 4.40 does not require a separate 
rating for pain, it does promulgate guidance for 
determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See generally 
38 C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by 
section 4.40 does not relieve the BVA from its 
obligation to provide a statement of reasons or 
bases pertaining to that regulation.  See DeLuca 
v. Brown, 8 Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).  See also 
Arms v. West,
12 Vet.App. 188, 201 (1999), again emphasizing the need for 
remand to satisfy the Court's requirement of  "a new 
examination that adequately evaluates the functional 
impairment due to pain . . . , followed by a decision that 
specifically addresses the pain issue, supported by an 
adequate statement of reasons or bases."

Since the examination reports currently of record do not 
address the considerations discussed by the Court in the 
DeLuca decision, it will be necessary to have the veteran 
examined under the guidelines set out in that decision, 
before the Board enters its determination on the matter.  

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, the Board is 
remanding the veteran's case to the RO for the following 
action:

1.  The RO should ask the veteran to identify 
those locations at which he has received any 
treatment for his right knee and low back 
since his discharge from service in 1996.  
Upon receipt of the veteran's reply, the RO 
should identify those health care providers 
whose records are not currently associated 
with the claims file, and then attempt to 
acquire them.  For any non-VA source of 
treatment the veteran identifies, he should be 
asked to provide appropriate authorization to 
the RO to ensure that these records may also 
be obtained.  

2.  The veteran should then be scheduled for 
an examination to evaluate the nature and 
extent of his right knee and low back 
disabilities.  All indicated tests, and any 
consultations deemed necessary, should be 
accomplished.  In addition, all examination 
reports should fully set forth the current 
complaints (including pain associated with any 
right knee scar), pertinent clinical findings, 
and diagnoses affecting the right knee and low 
back.  Moreover, the extent of any functional 
loss in these areas (i.e., the right knee and 
low back) due to weakened movement, excess 
fatigability, incoordination, or pain on use 
should be noted.  The examiner should also 
state whether any pain claimed by the veteran 
is supported by adequate pathology and is 
evidenced by his visible behavior.  Any 
additional impairment on use should be 
described in terms of the degree of additional 
range-of-motion loss, as per the DeLuca 
precedent, supra, and specific findings should 
be made regarding range of motion of the right 
knee, and the lumbar spine, to include the 
extent to which that motion deviates from 
normal.  The level of pain on motion should 
also be described.  All opinions expressed 
should be supported by reference to pertinent 
evidence.  Before evaluating the veteran, the 
examiner should review the claims folder, to 
include this Remand, and a notation to the 
effect that this review of the record was 
accomplished should be included as part of any 
examination report.

3.  Upon completion of the foregoing 
development of the record requested by the 
Board, and any other development as may be 
deemed appropriate by the RO, the RO should 
enter its determination regarding the 
veteran's claim for an increased rating for 
his right knee disability, and his low back 
disability.  In doing so, the RO should give 
consideration to whether it is appropriate to 
assign a separate rating for any right knee 
surgical scar, as well as separate evaluations 
for knee instability and limitation of motion 
of the knee, consistent with VAOPGCPREC 23-97 
and VAOPGCPREC 9-98.  If the decision results 
in an increased rating for any disability, the 
veteran should be asked whether that satisfies 
his appeal.  If he replies in the negative, or 
not at all, or if it is determined that no 
increased rating is warranted, he and his 
accredited representative should be furnished 
a supplemental statement of the case 
concerning all evidence added to the record 
since the last supplemental statement of the 
case, and which includes and addresses the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  The 
veteran and his representative should then be 
given an opportunity to respond, and the case 
returned to the Board for further appellate 
consideration, if otherwise in order.

By this Remand the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this Remand is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



